                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    IRVIN FLEMMING,
                                                Case No. 2:17-cv-12478
               Plaintiff,
                                                HON. STEPHEN J. MURPHY, III
    v.

    UNITED STATES
    OF AMERICA, et al.,

               Defendants.

                                   /

                         OPINION AND ORDER
              GRANTING DEFENDANTS' MOTION TO DISMISS [17]

         On July 31, 2017, pro se Plaintiff filed his complaint. ECF 1. He alleges that

Defendants1 wrongfully seized his vehicle title, id. at 9, wrongfully executed a civil

forfeiture on his real property in Atlanta, Georgia (361 17th Street, Unit 1103)

("Atlanta Real Property"), id. at 5, 10, and wrongfully seized his blueprints, id. at 11.

On September 21, 2018, Defendants filed a motion to dismiss the complaint under

Rules 12(b)(1) and 12(b)(6). ECF 17. The Court has reviewed the briefs and finds that

a hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons below, the

Court will grant the Defendants' motion.




1Defendants are the United States of America, Assistant U.S. Attorney Julie Beck
and former Financial Analyst Kevin Boudreau. Beck was an attorney on the criminal
case and forfeiture case, described below.


                                            1
                                   BACKGROUND

      The blueprints and vehicle title at issue were seized in a separate criminal case.

United States v. Powell, 2:12-cr-20052 ("Powell" or "criminal case"). The Atlanta Real

Property was the subject of a civil forfeiture proceeding, United States v. Real Property

Fulton County, 2:10-cv-14908 ("Fulton County" or "forfeiture case"). Powell involved a

controlled substance trafficking operation that made millions of dollars in cash;

Plaintiff was involved in the alleged laundering of some of that money. ECF 17, PgID

64. On October 24, 2010, Plaintiff allegedly caused a wire transfer of some of the money

to purchase the Atlanta Real Property. Powell, 2:12-cr-20052, ECF 171, PgID 1309.

      On December 10, 2010, the Government filed a complaint for forfeiture and

provided notice of the lawsuit against the Atlanta Real Property. Fulton County, 10-

cv-14908, ECF 1, 2. The Government served Plaintiff with the forfeiture complaint.

Id. at ECF 3, 6; see id. at ECF 8, PgID 27. The Government also published the

forfeiture. Id. at ECF 5. The Atlanta Real Property was forfeited on May 25, 2011. Id.

at ECF 12.

      On January 15, 2013, Plaintiff was indicted for structuring financial

transactions and/or aiding and abetting, in violation of 31 U.S.C. § 5324(a)(1) and/or

(3). Powell, 2:12-cr-20052, ECF 171, PgID 1309. The indictment alleged that Plaintiff

"structured or caused to be structured approximately $230,824 in cash into bank

accounts he controlled" and that Plaintiff caused a wire transfer of some of that

money to purchase the Atlanta Real Property. Id. On April 2, 2014, the Court severed

Plaintiff's criminal case from that of his co-defendants. Id. at ECF 256. On March 26,




                                           2
2015, a jury convicted Plaintiff of structuring financial transactions. Id. at ECF 529,

PgID 5693. The jury did not consider the charge of aiding and abetting.2 Id.

      On April 1, 2015, Plaintiff moved for the Government to return his blueprints

and vehicle title. Id. at ECF 527. The Government explained that the blueprints were

seized in search of a co-defendant's house and the vehicle title was seized through a

grand-jury subpoena. Id. at ECF 535. The Government returned the vehicle title on

April 14, 2015. Id. at ECF 632, PgID 10365. The Court denied Plaintiff's motion to

return the blueprints because Plaintiff failed to prove that he was lawfully entitled

to possess them and did not show why the blueprints should be returned to him and

not Powell. Id. at ECF 677, PgID 10851.

      Plaintiff's complaint here consists of three claims. First, Plaintiff asserts that

the method used to seize title to his vehicle violated the Fourth Amendment and "the

statute congress [sic] put in place for [Defendants] to follow (both civil and criminal)."

See ECF 1, PgID 9 ("Tortious Conduct Against Flemming's Vehicle Title"). Second,

Plaintiff avers that he was not given proper notice of the seizure of the Atlanta Real

Property, which violated his right to due process. See id. at 10 ("Tortious Conduct

against Flemming's Residence"). Third, Plaintiff argues that the blueprints, which

the Government seized while executing a search warrant on a co-defendant's

property, belong to Plaintiff and have not been returned. See id. at 11 ("Tortious

Conduct against Flemming's Blueprints").




2Plaintiff mistakenly represents that the jury found him "not guilty." ECF 1, PgID
7–8.


                                            3
       Plaintiff conclusorily alleges that Defendants violated several "rules, policies,

[and] laws": "Due Process (14th Amendment)", "acting under the Color of Law,"

"Biven Doctrine," "Conspiracy and Joint Action," "Federal Tort Claim Act," "Selective

Prosecution," "Vindictive Prosecution," "Act or Omission," "Abuse of Process (8th

Amendment)," "Federal Rules of criminal procedure [sic] Rule 41," "Search and

seizure (4th Amendment)," "Article I of the United States Constitution," "Rights,

privileges and immunities," "Abuse of Power," "Civil forfeiture rules," "Criminal

forfeiture rules," and "other violations pending discovery." Id. at 12.

       Plaintiff seeks a $2,310,000.00 judgment for the three counts3 as well as a

$2,310,000.00 judgment against Beck and Boudreau in their personal capacities for

a total of $4,620,000. Id. at 13.

       Defendants moved to dismiss the case for lack of subject-matter jurisdiction

and for failure to state a claim upon which relief may be granted. ECF 17, PgID 68

n.5 (citing Fed. R. Civ. P. 12(b)(1), (b)(6)).

                               STANDARD OF REVIEW

       A party may move to dismiss for lack of subject-matter jurisdiction. Fed. R.

Civ. P. 12(b)(1). When a district court is faced with a motion to dismiss brought on

multiple grounds, it is "bound to consider the 12(b)(1) motion first, since the Rule

12(b)(6) challenge becomes moot if this Court lacks subject-matter jurisdiction." Moir

v. Greater Cleveland Reg'l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990). When


3 The Court construes Plaintiff's first demand of $2,310,000.00 as seeking damages
from the United States and Beck and Boudreau in their official capacities. See ECF
1, PgID 3 (asserting that "the alleged acts of the actors created tortious, vicarious,
official and personal liability jointly").


                                                 4
subject-matter jurisdiction is challenged pursuant to Rule 12(b)(1), the plaintiff has

the burden of proving jurisdiction. Mich. S. R.R. Co. v. Branch & St. Joseph Ctys. Rail

Users Ass'n, Inc., 287 F.3d 568, 573 (6th Cir. 2002).

       A Rule 12(b)(1) motion can challenge the sufficiency of the pleadings to

establish jurisdiction (a facial attack) or the lack of any factual support for subject-

matter jurisdiction despite the pleading's sufficiency (factual attack). United States

v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). For a facial attack, all allegations are

accepted as true. Id. When a party makes a factual attack on jurisdiction, the Court

"is free to weigh the evidence and satisfy itself as to the existence of its power to hear

the case." RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir.

1996) (citation omitted). Plaintiff's allegations are not presumed to be true and "the

existence of disputed material facts will not preclude the trial court from evaluating

for itself the merits of jurisdictional claims." Id. (citation omitted).

       A party may also move to dismiss a case for failure to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). A district court grants a Rule 12(b)(6)

motion only "if it is clear that no relief could be granted under any set of facts that

could be proved consistent with the allegations." Minger v. Green, 239 F.3d 793, 797

(6th Cir. 2001) (quoting Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.

1996)). The complaint must state "enough facts to state a claim that is plausible on

its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A pleading that offers

'labels and conclusions' or 'a formulaic recitation of the elements of a cause of action

will not do.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.




                                             5
at 555). In evaluating a motion to dismiss, the Court views the complaint in the light

most favorable to the plaintiff, presumes the truth of all well-pleaded factual

assertions, and draws every reasonable inference in favor of the non-moving party.

Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008). The Court

must dismiss any cause of action that fails as a matter of law, regardless of whether

Plaintiff's factual allegations are true. Winnett v. Caterpillar, Inc., 553 F.3d 1000,

1005 (6th Cir. 2009).

      Pro se complaints do not need to meet the same standards as "formal pleadings

drafted by lawyers[.]" Haines v. Kerner, 404 U.S. 519, 520–21 (1972). But pro se

plaintiffs must still provide "more than bare assertions of legal conclusions." Grinter

v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted).

                                    DISCUSSION

I.   Constitutional Claims against the United States and the Officers in Their
     Official Capacities.

      The Government argues first that sovereign immunity bars Plaintiff's

constitutional claims for money damages against the United States. "The United

States, as sovereign, is immune from suit save as it consents to be sued . . . and the

terms of its consent to be sued in any court define that court's jurisdiction to entertain

the suit." United States v. Sherwood, 312 U.S. 584, 586 (1941).

      Sovereign immunity shields the United States from suit for money damages

unless it has waived such immunity. Reed v. Reno, 146 F.3d 392, 397–98 (6th. Cir.

1998). Sovereign immunity bars Plaintiff's demand for money damages against the

United States on a Bivens theory that his constitutional rights were violated. See



                                            6
Nuclear Transp. & Storage, Inc. v. United States, 890 F.2d 1348, 1352 (6th Cir. 1989).

And any suit against federal employees in their official capacities is in essence a

suit against the United States. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985).

Sovereign immunity therefore also bars Plaintiff's constitutional claims against

Beck and Boudreau in their official capacities that seek money damages.

      Plaintiff argues that the Court has jurisdiction to hear his claims under the

Federal Tort Claims Act ("FTCA"), which is a waiver of sovereign immunity. ECF 18,

PgID 86. Plaintiff is incorrect. Under the Federal Tort Claims Act, the United States

waived sovereign immunity for certain tort claims. See 28 U.S.C. § 2674. But the only

proper defendant in an FTCA case is the United States. And the FTCA does not allow

Plaintiff to pursue money damages against the United States based upon a

constitutional tort claim. See 28 U.S.C. § 2679(b)(2).

      Sovereign immunity therefore bars the claims for money damages against the

United States and against Beck and Boudreau in their official capacities. Even

assuming the truth of all allegations, the claims cannot survive a facial attack,

because the pleadings cannot establish jurisdiction. See Ritchie, 15 F.3d at 598. The

Court must dismiss for lack of subject-matter jurisdiction Plaintiff's constitutional

claims against the United States and Beck and Boudreau in their official capacities.

II.   Constitutional Claims against the Officers in their Individual Capacities.

      Plaintiff's remaining constitutional claims—against Beck and Boudreau in

their individual capacities—fail to state a claim upon which relief can be granted.




                                           7
      a. Absolute Immunity.

      Beck is entitled to absolute prosecutorial immunity for actions she took within

the scope of her prosecutorial duties. Prosecutors have full immunity from civil suits

resulting from the exercise of their advocacy function. Imbler v. Pachtman, 424 U.S.

409, 430–31 (1976). Actions falling within the scope of the advocacy function are those

"intimately associated with the judicial phase of the criminal process[.]" Id. at 430;

see also Leibowitz v. United States, 729 F. Supp. 556, 561 (E.D. Mich. 1989) (holding

that United States Attorneys were entitled to absolute immunity for actions taken in

connection with trial).

      A prosecutor's role as an advocate includes "obtaining, reviewing, and

evaluating evidence" before initiating a prosecution. Id. at 431 n.33. Absolute

immunity can apply to prosecutors acting as advocates in criminal actions or civil

forfeiture proceedings. See Cooper v. Parrish, 203 F.3d 937, 948 (6th Cir. 2000). And

"a prosecutor's decision to refuse to remit property or refuse to stipulate to vacation

of judgment of forfeiture is 'advocatory' in nature." Blakely v. First Federated Sav.

Bank & Tr., 93 F. Supp. 2d 799, 804 (E.D. Mich. 2000).

      Officials are entitled to absolute quasi-judicial immunity when they act

"pursuant to a valid court order because the act of 'enforcing or executing a court

order is intrinsically associated with a judicial proceeding.'" Cooper, 203 F.3d at 948

(quoting Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994)).

      Beck served as the Government's advocate in Fulton County. She is therefore

entitled to absolute immunity for her role in the civil forfeiture proceedings. See




                                          8
Cooper, 203 F.3d at 948. And absolute prosecutorial immunity shields Beck from

Plaintiff's claims arising from her alleged refusal to remit or return property to

Plaintiff. See Blakely, 93 F. Supp. 2d at 804.

      The Government obtained the vehicle title through grand jury subpoena,

Powell, 2:15-cr-20052, ECF 535, PgID 5719, and gained custody of the blueprints

after the Government executed a search warrant on co-defendant Powell's property,

id. at ECF 677, PgID 10850. Because the grand jury subpoena and search warrant

were valid court orders, Beck and Boudreau are entitled to absolute immunity for the

seizure of the property.

      b. Qualified Immunity.

      Beck and Boudreau are also entitled to qualified immunity for Plaintiff's

constitutional claims against them. Qualified immunity shields public officials "from

liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known."

Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Qualified immunity is a defense "available only to individual

government officials sued in their personal capacity." United Pet Supply, Inc. v. City

of Chattanooga, 768 F.3d 464, 484 (6th Cir. 2014). Once the defense of qualified

immunity is asserted, Plaintiff has the burden to show Defendants are not entitled

to immunity. Chappell v. City of Cleveland, 585 F.3d 901, 907 (6th Cir. 2009).

      In conducting qualified immunity analysis, the Court asks: "(1) whether the

facts, viewed in the light most favorable to plaintiff, show a violation of a




                                           9
constitutional right, and (2) whether the right at issue was 'clearly established' at the

time" of the alleged misconduct. Cochran v. Gilliam, 656 F.3d 300, 306 (6th Cir. 2011)

(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).

      Plaintiff does not allege with specificity facts that show the violation of a

clearly established constitutional right. See generally ECF 1. "[D]amage claims

against government officials arising from alleged violations of constitutional rights

must allege, with particularity, facts that demonstrate what each defendant did to

violate the asserted constitutional right." Lanman v. Hinson, 529 F.3d 673, 684 (6th.

Cir. 2008) (citation omitted). In other words, a plaintiff "must plead that each

Government-official defendant, through the official's own individual actions, has

violated the Constitution." Iqbal, 556 U.S. at 676.

      Here, Plaintiff makes vague, conclusory allegations in his first and third

claims. In his first claim, he alleges that Defendants "called Global Motors in the

State of Houston demanding [Plaintiff's] [vehicle] Title [sic]," and that "this illegal

seizure" violated the Fourth Amendment. ECF 1, PgID 9. In his third claim, he alleges

that Defendants "excuted [sic] a search and seizure warrant and seized plaintiff's

blue-prints, that were clearly discernible as plaintiff's property . . . and final

antagonism return of property with act or omission of the true location of property."

Id. at 11. He does not allege legal grounds for his third claim. In his response to

Defendants' motion to dismiss, Plaintiff avers that "[i]n this instant case Defendants

violated their discretionary function of well established rules, policies and Plaintiff

[sic] clearly established constitutional rights." ECF 18, PgID 88. Instead of making




                                           10
allegations with specificity, Plaintiff merely insists that "pre and post trial proofs"

from other proceedings establish a violation. ECF 1, PgID 7. Plaintiff's conclusory

statements fail to allege with specificity facts showing a violation of any

constitutional right.

       In his second claim, Plaintiff alleges that the United States violated his due

process rights when it "executed a civil forfeiture onto [the] condo" and the

Defendants "did not follow the rules of the Civil/Criminal Forfeiture Statute" by

"[failing] to give notice of seizure", "staying any forfeiture until criminal proceeding

are [sic] concluded", "denying plaintiff accesss [sic] to real property", and "selling real

property before criminal matter was concluded[.]" Id. at 10. Plaintiff alleges that

Defendants "violated the rules, policies, procedures and statutes, by illegally

obtaining [Plaintiff's] personal property." Id. at 6.

       Again, Plaintiff fails to allege specific acts by Beck and Boudreau that violated

any constitutional right. And even if he did allege facts showing a constitutional

violation, there is no clearly established due process right to access real property

subject to civil forfeiture or to have criminal proceedings conclude before property can

be forfeited and before forfeited property can be sold. And there is no clearly

established due process right to the "notice of seizure" Plaintiff demands—it goes

beyond the notice and opportunity to be heard that was available in Fulton County.

Cf. United States v. James Daniel Good Real Prop., 510 U.S. 43, 53 (1993) (noting

that notice and opportunity is generally required for seizure of real property for

purposes of civil forfeiture).




                                            11
       In any event, to the extent that Plaintiff's constitutional claims—including due

process claims—are predicated on the Fourteenth Amendment, see ECF 1, PgID 12,

they do not state a claim upon which relief can be granted. The Fourteenth

Amendment applies to states, not federal officers. U.S. Const. amend. XIV, § 1.

       Ultimately, the facts—even viewed in the light most favorable to Plaintiff—do

not show a violation of any constitutional right. Beck and Boudreau are therefore

entitled to qualified immunity from suit.

III.   Remaining Claims.

       Plaintiff's complaint listed "rules, policies, [and] laws" that he avers

Defendants violated. ECF 1, PgID 12. To the extent his complaint alleges any non-

constitutional claims, they fail to state a claim upon which relief can be granted.

       Res judicata precludes Plaintiff from relitigating issues that were or could have

been determined during the forfeiture or criminal cases. "A final judgment on the

merits of an action precludes the parties . . . from relitigating issues that were or

could have been raised in that action." Federated Dep't Stores, Inc. v. Moitie, 452 U.S.

394, 398 (1981) (citation omitted).

       Plaintiff avers in his second claim that there were several infirmities

surrounding the forfeiture of the Atlanta Real Property. ECF 1, PgID 10. But the

Atlanta Real Property was the subject of a civil forfeiture proceeding. And he did not

contest the civil forfeiture. ECF 17, PgID 75. Here, there is an identity of facts behind

Plaintiff's second claim and the civil forfeiture action. See Westwood Chem. Co. v.

Kulick, 656 F.2d 1224, 1227 (6th Cir. 1981). Plaintiff's second claim and the civil




                                            12
forfeiture action involve the same property, the same forfeiture, the same criminal

proceeding, and the same events. To the extent Plaintiff's second claim raises non-

constitutional claims, it is barred by res judicata and therefore fails to state a claim

upon which relief can be granted.

       Similarly, the Court already addressed the issues in Plaintiff's first and third

claims—regarding the vehicle title and blueprints—in Powell. 2:12-cr-20052, ECF

677. Plaintiff's claims here and the Court's Order in Powell involve the same property,

the same seizures, the same criminal proceeding, and the same events. In the

criminal proceeding, Plaintiff failed to challenge the legality of the search and seizure

in question. Id. at ECF 677, PgID 10851. Having failed to raise the issue earlier, he

is barred from raising it now. To the extent that Plaintiff's first and third claims raise

non-constitutional claims, they fail to state a claim upon which relief can be granted.

       As to the other "rules, policies, [and] laws" that Plaintiff alleges Defendants

violated, ECF 1, PgID 12, Plaintiff fails to allege enough facts to state a claim that is

plausible on its face. See Twombly, 550 U.S. at 570 (2007). His allegations regarding

the other "rules, policies, [and] laws" are conclusory, see Iqbal, 556 U.S. at 678, and

therefore fail to state a claim upon which relief may be granted. The Court must

dismiss all of Plaintiff's claims.

                                        ORDER

       WHEREFORE, it is hereby ORDERED that Defendants' motion to dismiss

[17] is GRANTED.

       IT IS FURTHER ORDERED that the case is DISMISSED.




                                           13
        IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE the

case.

        SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: January 28, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 28, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        14
